Unfortunately, the Columbus City Charter makes no provision for layoffs. Section 149 of the charter enumerates certain matters which must be included in the rules of the Civil Service Commission, including suspension for purposes of discipline (paragraph 1) and discharge, or reduction in rank or compensation (paragraph m), but not layoff. Paragraph (p) of the charter does provide for "such other rules, not inconsistent with" Section 149 of the charter "as may be necessary and proper for the enforcement of the merit system." Presumably, Rule 13(C), with respect to layoffs, was adopted pursuant to paragraph (p) of Section 149 of the charter. There is no contention that such rule is inconsistent with Section 149, nor that it is not necessary and proper for the enforcement of the merit system.
Broadly speaking, a layoff is a suspension, but not a suspension for disciplinary reasons. A suspension with respect to employment is a temporary withdrawal or cessation of employment. Thus, a temporary layoff is a type of suspension from employment. See Curtis v. State, ex rel. *Page 175 Morgan (1923), 108 Ohio St. 292. The employee retains title to the position even during the period of layoff, if it be temporary. A permanent layoff, however, is a discharge or separation from service. Paragraph (k) of Section 149 of the charter makes provision for "persons who, without fault or delinquency on their part, are separated from the service." There is no evidence herein that the layoff was permanent and, thus, the equivalent of a discharge or separation from the service.
Section 149-1 of the charter provides for an appeal by an employee who is "suspended, reduced in rank or compensation or discharged." Unlike R. C. 124.34, the appeal provided by Section 149-1 is not expressly limited to action taken for disciplinary reasons. However, with respect to suspension, the apparent intent would be with respect to suspensions for disciplinary reasons, pursuant to paragraph (1) of Section 149.
Even assuming that relator has a remedy of appeal, pursuant to Section 149 of the Columbus City Charter, which he attempted to assert, under the circumstances of this case, such remedy has not proved to be an adequate remedy. Relator was advised to the effect that there was no appeal. The action of the Civil Service Commission taken more than a year later was not the affording of the remedy of appeal to relator but, rather, pursuant to paragraph 58 of the stipulation, the commission "voted to approve Relator's request for a review of his layoff." Whether the commission considers the matter as an appeal, pursuant to Section 149-1, or an investigation "concerning the enforcement and effect of the civil service provisions and of the rules thereunder," pursuant to Section 149, is not clear.
Under the circumstances of this case, relator has no plainand adequate remedy of appeal, so mandamus is appropriate and available.
I concur in the judgment for the reason stated in the majority opinion. *Page 176